Citation Nr: 0511860	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back pain with degenerative disc 
disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinea cruris.  

4.  Entitlement to an initial compensable evaluation for 
bilateral athlete's foot.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

6.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia with gastroesophageal reflux (GER) and 
diverticulosis.

7.  Entitlement to an initial compensable evaluation for 
missing right big toenail.  

8.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder impingement, residual of 
subacromial arthroscopic decompression, with pain (non-
dominant).  

9.  Entitlement to an initial evaluation in excess of 10 
percent for right-sided herniated disc with degenerative disc 
disease at C5-6, to include spasms.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1978, October 1982 to March 1988 and August 1996 to February 
2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in November 2002 
and March 2004 from the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  In a June 
2004 decision, the Board denied numerous claims, including 
those set forth on the title page of this decision.  

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2004, the parties submitted a Joint Motion for an 
Order Partially Vacating the Board Decision and Incorporating 
the Terms of this Joint Motion (joint motion).  The joint 
motion noted that the veteran did not seek to pursue a number 
of claims denied by the Board decision.  With respect to the 
remaining claims, it argued that a remand was necessary 
because the Board had failed to provide adequate reasons and 
bases, and VA's duty to assist required medical examinations 
or opinions.  

The joint motion specifically observed that the Board relied 
on examinations conducted in August and December 2001, 
apparently during the veteran's service.  On remand, VA 
should conduct examinations of the service-connected 
disabilities on appeal to determine their appropriate 
evaluations and fulfill the duty to assist with the 
development of the claims.  

The joint motion noted that the veteran was not pursuing an 
independent claim for numbness, loss of feeling and loss of 
range of motion of the left elbow, wrist and hand.  On 
remand, VA should address whether these symptoms are part of 
the veteran's service-connected cervical spine disability, 
and how they affect his claim for an initial evaluation in 
excess of 10 percent for the cervical spine disability.  

The joint motion also noted that on remand VA was to 
readjudicate the veteran's claim for service connection for a 
migraine with attention to a September 2001 Medical Board 
report and an April 2002 VA nursing outpatient note.  

In a November 2004 order, the Court granted the parties' 
joint motion and vacated and remanded that part of the 
Board's decision that denied the issues listed on the title 
page of this remand for readjudication consistent with the 
considerations discussed in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the Court's November 2004 order, the Board finds 
that the claims on appeal require additional development and 
assistance.  

The Board reminds the veteran that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all providers of treatment for 
the claimed conditions.  After obtaining 
any necessary authorization, the RO 
should take appropriate action to obtain 
copies of any indicated medical records 
dated after March 2004 (the date of the 
veteran's last SSOC), which have not been 
previously secured.

2.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the current severity of his 
service-connected tinea cruris, bilateral 
athlete's foot and missing right big 
toenail.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be accomplished.  
The examiner should describe any 
exfoliation, exudation, itching or marked 
disfigurement; any loss of tissue or 
gross distortion or asymmetry; the 
percentage of the veteran's body 
affected; any limitation of motion of an 
affected part; and the size of any scars 
and whether they are superficial, 
painful, unstable and associated with 
underlying soft tissue damage.  All 
indicated studies should be accomplished.

3.  The RO should schedule the veteran 
for the appropriate VA examinations to 
determine the current severity of his 
service-connected chronic low back pain 
with degenerative disc disease; left 
shoulder impingement, residual of 
subacromial arthroscopic decompression, 
with pain (non-dominant); and right-sided 
herniated disc with degenerative disc 
disease at C5-6, to include spasms.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be accomplished.  The 
examiner should address and describe any 
pain on motion; range of motion; whether 
pain and weakness result in functional 
impairment; other orthopedic 
manifestations (including, but not 
limited to, spasms, guarding, abnormal 
spine contour, abnormal gait, tenderness 
and vertebral body fracture); and other 
neurological manifestations (including, 
but not limited to, absent ankle jerk, 
sciatica with characteristic pain and 
demonstrable muscle spasm).  

4.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the current severity of his 
service-connected hypertension.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be accomplished.  The 
examiner should record all relevant 
findings, including the veteran's blood 
pressure.  

5.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the current severity of his 
service-connected hiatal hernia with GER 
and diverticulosis.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be accomplished.  The examiner 
should address whether there is 
persistent recurrent epigastric distress 
with dysphagia, pyrosis, regurgitation, 
substernal or arm pain, productive of 
considerable impairment of health.  

6.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the nature and etiology of the 
claimed migraine headaches.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be accomplished. The 
examiner should address the likelihood 
the veteran has chronic migraine 
headaches that had their onset in or are 
otherwise related to his period of 
military service.  Reasons and bases 
should be provided for all conclusions.  

7.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

8.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for migraine headaches 
(addressing the September 2001 Medical 
Board report and the April 2002 VA 
nursing outpatient note); an initial 
evaluation in excess of 10 percent for 
chronic low back pain with degenerative 
disc disease; an initial evaluation in 
excess of 10 percent for tinea cruris; an 
initial compensable evaluation for 
bilateral athlete's foot; an initial 
evaluation in excess of 10 percent for 
hypertension; an evaluation in excess of 
10 percent for a hiatal hernia with GER 
and diverticulosis; an initial 
compensable evaluation for missing right 
big toenail; an initial evaluation in 
excess of 20 percent for left shoulder 
impingement, residual of subacromial 
arthroscopic decompression, with pain 
(non-dominant); and an initial evaluation 
in excess of 10 percent for right-sided 
herniated disc with degenerative disc 
disease at C5-6, to include spasms.

If any part of the decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the claim.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




